State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: November 20, 2014                   516934
________________________________

In the Matter of CONNOR S.
   and Others, Alleged to be
   Neglected Children.

SCHOHARIE COUNTY DEPARTMENT OF
   SOCIAL SERVICES,                         MEMORANDUM AND ORDER
                    Respondent;

JOSEPH S.,
                    Appellant.
________________________________


Calendar Date:   October 9, 2014

Before:   Stein, J.P., Garry, Rose, Lynch and Devine, JJ.

                             __________


     Bruce E. Knoll, Albany, for appellant.

      David Lapinal, Schoharie County Department of Social
Services, Schoharie, for respondent.

     Leah W. Casey, Schenectady, attorney for the children.

     Teresa Meade, Middleburgh, attorney for the child.

                             __________


Devine, J.

      Appeal from an order of the Family Court of Schoharie
County (Bartlett III, J.), entered May 3, 2013, which granted
petitioner's application, in a proceeding pursuant to Family Ct
Act article 10, to adjudicate the subject children to be
neglected.
                              -2-                516934

      Respondent is the father of Connor S. (born in 2001), Eoin
S. (born in 2002) and Liam S. (born in 2008). Respondent is the
sole living parent of Connor and Eoin and has physical custody of
them, while Liam's mother has custody of him. Petitioner
commenced this neglect proceeding alleging that respondent had
engaged in acts of domestic violence in the presence of the
children involving Liam's mother and his paramour. While
assisted by counsel, respondent consented to a finding that he
had neglected the children pursuant to Family Ct Act § 1051 (a)
and, thereafter, Family Court adjudicated the children as
neglected and ordered respondent to comply with several terms and
conditions, including the continued supervision by petitioner.
Respondent now appeals.

      Respondent maintains that his consent to Family Court's
finding of neglect was involuntary as he was under stress and was
misinformed by his attorney and the court of the consequences of
agreeing to the disposition. Inasmuch as the order that
respondent challenges was entered on consent, it cannot be
appealed (see Matter of Gabrielle S. [Reberick T.], 105 AD3d
1098, 1098-1099 [2013]; Matter of Trenton G. [Lianne H.], 100
AD3d 1124, 1125 [2012]; Matter of Fantasia Y., 45 AD3d 1215, 1216
[2007]). As respondent failed to move to vacate the order on the
grounds that he now raises, we must dismiss the appeal (see
Matter of Mary UU. [Michael UU.–Marie VV.], 70 AD3d 1227, 1228
[2010]; Matter of Nicole KK., 46 AD3d 1267, 1268 [2007]; Matter
of Cheyenne QQ., 37 AD3d 977, 978 [2007]). Nonetheless, were the
order before us we would find, upon a review of the record, that
respondent knowingly and voluntarily agreed to the consent order
and that he was duly informed of its implications (see Family Ct
Act § 1051 [f]; Matter of Gabriella R. [Mindyn S.], 68 AD3d 1487,
1488 [2009], lv dismissed 14 NY3d 812 [2010]).

     Stein, J.P., Garry, Rose and Lynch, JJ., concur.
                        -3-                  516934

ORDERED that the appeal is dismissed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court